—In an action, inter alia, to determine title to real property and to set aside a deed, the defendants and the third-party plaintiff appeal from an order of the Supreme Court, Orange County (Owen, J.), dated April 26, 2000, which, among other things, granted the motion of the plaintiffs and third-party defendants to compel arbitration before a religious tribunal.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted a motion to compel arbitration based on the parties’ open-court stipulation (see, CPLR 2104), in which they agreed to submit their claims to a religious tribunal called a “Beth Din,” and their subsequent written stipulation which, inter alia, established the procedures to be used to constitute the Beth Din panel (see generally, Westinghouse Elec. Corp. v New York City Tr. Auth., 82 NY2d 47; Hallock v State of New York, 64 NY2d 224). The appellants failed to demonstrate any basis to invalidate or vacate the agreement, or to otherwise relieve them of their obligation to arbitrate (see, Yonkers Contr. Co. v Port Auth. Trans-Hudson Corp., 87 NY2d 927; Hallock v State of New York, supra; Matter of Astoria Med. Group, 11 NY2d 128). McGinity, J. P., H. Miller, Feuerstein and Schmidt, JJ., concur.